[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  June 7, 2006
                               No. 05-16860                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 00-00468-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LUIS MIGUEL PORTO-CARREDO ESTUPINAN,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 7, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Luis Miguel Porto-Carredo Estupinan, pro se, appeals the district court’s
denial of his motion to correct an illegal sentence, pursuant to 18 U.S.C.

§§ 3582(c), and/or 3742(a). Because Estupinan’s sentence was final when he filed

his motion, the district court correctly determined that it lacked jurisdiction to

entertain the motion.

      AFFIRMED.




                                           2